The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1 [fig 1-4], drawn to claims 1-19, in the reply filed on 11/12/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:

Regarding claims 2-4 and 6-8:
	Claims 2-4 and 6-8 are rejected at least based on their dependency from claim 1.
Regarding claim 5:
	Claim 5 includes the limitation “the first filter unit is mounted on the exhaust unit”. However, claim 1, from which claim 5 depends, sets forth that the first filter unit is mounted on the first injection unit. This is contradictory. Furthermore, claim 5 later recites “the second filter unit”. This limitation lacks antecedent basis. For purposes of prosecution on the merits, examiner is interpreting the first limitation to recite “a second filter unit is mounted on the exhaust unit”.
	Finally, claim 5 includes the limitation “the second filter unit has a structure in which the first filter unit is upside down”. It is unclear how the second filter unit could possibly effect the orientation of the first filter unit because such are structures mounted in different locations. For purposes of prosecution on the merits, examiner is interpreting this limitation to impart no additional structure.
Regarding claim 9:

Furthermore, claim 9 includes the limitation “the second filter unit has a structure in which the first filter unit is upside down”. It is unclear how the second filter unit could possibly effect the orientation of the first filter unit because such are structures mounted in different locations. For purposes of prosecution on the merits, examiner is interpreting this limitation to impart no additional structure.
Regarding claims 10-14, 16-17, and 19:
	Claims 10-14, 16-17, and 19 are rejected at least based on their dependency from claim 9.
Regarding claim 15:
	Claim 15 includes the limitation “a second gas injecting unit injecting a second raw gas in the second direction”. This makes no sense because claim 9, from which claim 15 depends, sets forth that the first direction is the direction in which the substrate lies. Moreover, the entire specification (and claim 4) directly contradicts this limitation. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “a second gas injecting unit injecting a second raw gas in the first direction”.
Regarding claim 18:
	Claim 18 depends upon itself. For purposes of prosecution on the merits, examiner is interpreting claim 18 to depend from claim 17.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Oh (US 2009/0165715) in view of Tomita et al (US 5,423,936) and Santo et al (US 2014/0158786) with substantiating evidence provided by Zimmer et al (US 4,550,681).
Regarding claim 1:
	Oh teaches a vapor deposition apparatus (vapor deposition reactor) [fig 5 & 0035] comprising: a first injection unit (injection unit, 511) injecting a first raw gas (precursor) in a first direction (downward) [fig 5, 7 & 0037]; and a first filter unit (multiple 
	Oh does not specifically teach the first filter unit comprises a plurality of plates separated from one another in the first direction and disposed in parallel to one another, wherein each of the plurality of plates has holes formed therein and is detachably coupled with the first filter unit. 
	Tomita teaches a filter unit (51/52/53) comprises a plurality of plates (51/52/53) separated from one another in the first direction (vertical direction) and disposed in parallel to one another (see fig 1, 9), wherein each of the plurality of plates (51/52/53) has holes formed therein (51a, 52a, and 55, respectively) and is detachably coupled with the filter unit (see fig 1, 9) [fig 9 & col 4, lines 4-24].
Oh and Tomita are analogous inventions in the field of substrate processing apparatuses with fluid distribution devices. It would have been obvious to one skilled in the art before the effective filing date to modify the first filter unit of Oh with the filter unit of Tomita to provide uniform distribution of a working fluid [Tomita – col 6, lines 53-68 and Zimmer – col 1-2, lines 59-2].
	Oh modified by Tomita does not specifically teach in each of the plurality of plates, sizes of horizontal cross-sections of the holes gradually increase in a direction in which the first raw gas moves.
	Santo teaches sizes of horizontal cross-sections of holes gradually increase in a direction in which the first raw gas moves (smaller entrance portion 410 and larger exit portion 420 of gas orifice 230) [fig 4A-4G & 0029].

Regarding claims 2-3:
	Modified Oh teaches a number of the holes formed in the plurality of plates (51/52/53) increases in the first direction (see fig 1) [Tomita - fig 9 & col 4, lines 4-24]; and a size of the holes formed in the plurality of plates (51/52/53) decreases in the first direction (see fig 1) [Tomita - fig 9 & col 4, lines 4-24]. 
Regarding claim 4:
	Oh teaches a second injection unit (injection unit corresponding to 221) injecting a second raw gas (reactant) in the first direction (downward), wherein the second injection unit (injection unit corresponding to 221) comprises a plasma generation part (221 and region housing 221) comprising a plasma generator (221), a corresponding surface (walls of region housing 221) surrounding the plasma generator (221), and a plasma generation space (region housing 221) formed between the plasma generator (221) and the corresponding surface (walls of region housing 221) [fig 22 & 0065]. 
Regarding claims 6-7:
	Oh teaches a supply part (region supplying reactant above 221) supplying the second raw gas (reactant gas) to the plasma generation space (region housing 221), wherein a third filter unit (multiple perforated holes for reactant) is mounted on the supply part (region supplying reactant above 221) [fig 22 & 0038, 0065]; and wherein 
Regarding claim 8:
	Oh teaches a purge unit (region of 512 supplying purge gas) between the first injection unit (injection unit, 511) and the second injection unit (injection unit corresponding to 221) [fig 5, 22 & 0037, 0065].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2009/0165715) in view of Tomita et al (US 5,423,936) and Santo et al (US 2014/0158786) as applied to claims 1-4 and 6-8 above, and further in view of Panin (DE 10-2005035247) with substantiating evidence provided by Ishihara et al (US 2005/0167052).
The limitations of claims 1-4 and 6-8 have been set forth above.
Regarding claim 5:
	Modified Oh teaches exhaust unit (exhaust portion of 512) located between the first injection unit (injection unit, 511) and the second injection unit (injection unit corresponding to 221) [Oh - fig 5, 7, 22 & 0037, 0065].
	Modified Oh does not specifically teach a second filter unit is mounted on the exhaust unit. 
	Panin teaches a filter unit (fluid distributor) is mounted on the exhaust unit (streams led away) [fig 6c & page 15, paragraphs 4-7]. 

    PNG
    media_image1.png
    343
    699
    media_image1.png
    Greyscale

Modified Oh and Panin are analogous inventions in the field of substrate processing apparatuses with fluid distribution devices. It would have been obvious to one skilled in the art before the effective filing date to modify the exhaust unit of modified Oh to include a second filter unit, as in Panin, to suppress leakage of a plasma [Ishihara – col 2, lines 56-60].
Claims 9 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Oh (US 2009/0165715) in view of Panin (DE 10-2005035247) with substantiating evidence provided by Ishihara et al (US 2005/0167052).
Regarding claim 9:
Oh teaches a vapor deposition apparatus (vapor deposition reactor) for providing a deposition film (via vapor deposition) on a substrate (substrate) [fig 5, 22 & 0035], the vapor deposition apparatus (vapor deposition reactor) comprising: a first injection unit (injection unit, 511) injecting a first raw gas (precursor) in a first direction (downward) toward the substrate (substrate) [fig 5, 22 & 0037]; a purge unit (region of 512 supplying purge gas) injecting a purge gas (purge gas) in the first direction (downward) [fig 5, 22 & 
Oh does not specifically teach a second filter unit is mounted on an end portion of the exhaust unit. 
Panin teaches a filter unit (fluid distributor) is mounted on an end portion of the exhaust unit (streams led away) [fig 6c & page 15, paragraphs 4-7]. 

    PNG
    media_image1.png
    343
    699
    media_image1.png
    Greyscale

Modified Oh and Panin are analogous inventions in the field of substrate processing apparatuses with fluid distribution devices. It would have been obvious to one skilled in the art before the effective filing date to modify the exhaust unit of modified Oh to include a second filter unit, as in Panin, to suppress leakage of a plasma [Ishihara – col 2, lines 56-60].
Regarding claim 15:
	Oh teaches a second injection unit (injection unit corresponding to 221) injecting a second raw gas (reactant) in the first direction (downward), wherein the purge unit 
Regarding claim 16:
	Oh teaches the second injection unit (injection unit corresponding to 221) comprises a plasma generation part (221 and region housing 221) comprising a plasma generator (221), a corresponding surface (walls of region housing 221) surrounding the plasma generator (221), and a plasma generation space (region housing 221) formed between the plasma generator (221) and the corresponding surface (walls of region housing 221) [fig 22 & 0065]. 
Regarding claims 17-18:
	Oh teaches a supply part (region supplying reactant above 221) supplying the second raw gas (reactant gas) to the plasma generation space (region housing 221), wherein a third filter unit (multiple perforated holes for reactant) is mounted on the supply part (region supplying reactant above 221) [fig 22 & 0038, 0065]; and wherein the first filter unit (multiple perforated holes for precursor) and the third filter unit (multiple perforated holes for reactant) have a same configuration (linear pipe shape having multiple perforated holes) [fig 5, 7, 22 & 0038]. 
Regarding claim 19:
	Oh teaches the substrate (movement of the substrate) moves relative to the vapor deposition apparatus (vapor deposition reactor) [fig 5, 22 & 0042].
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2009/0165715) in view of Panin (DE 10-2005035247) as applied to claims 9 and 15-19 above, and further in view of Tomita et al (US 5,423,936) with substantiating evidence provided by Zimmer et al (US 4,550,681).
The limitations of claims 9 and 15-19 have been set forth above.
Regarding claim 10:
	Modified Oh does not specifically teach the first filter unit comprises a plurality of plates disposed in the first direction in parallel to one another, each of the plurality of plates having holes formed therein. 
	Tomita teaches a filter unit (51/52/53) comprises a plurality of plates (51/52/53) disposed in the first direction (vertical direction) in parallel to one another (see fig 1, 9), each of the plurality of plates (51/52/53) having holes formed therein (51a, 52a, and 55, respectively) [fig 9 & col 4, lines 4-24].
Oh and Tomita are analogous inventions in the field of substrate processing apparatuses with fluid distribution devices. It would have been obvious to one skilled in the art before the effective filing date to modify the first filter unit of Oh with the filter unit of Tomita to provide uniform distribution of a working fluid [Tomita – col 6, lines 53-68 and Zimmer – col 1-2, lines 59-2].
Regarding claim 11:
	Modified Oh teaches the plurality of plates (51/52/53) is arranged to be separated from one another (see fig 1, 9), and wherein a number of the holes formed in the plurality of plates (51/52/53) increases in the first direction (see fig 1) [Tomita - fig 9 & col 4, lines 4-24].
Regarding claim 12:

Regarding claim 13:
	Modified Oh teaches a size of the holes formed in the plurality of plates (51/52/53) decreases in the first direction (see fig 1) [Tomita - fig 9 & col 4, lines 4-24]. 
Regarding claim 14:
	Modified Oh teaches each of the plurality of plates (51/52/53) is detachably coupled with the first filter unit (see fig 1) [Tomita - fig 9 & col 4, lines 4-24]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/Benjamin Kendall/Primary Examiner, Art Unit 1718